Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102019202140.9, filed on 02/18/2019 was received with the present application.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-10 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest a pulley device having the particular structure recited within independent claim 1. That is, a pulley device comprising bearing with an outer ring and an inner ring; a pulley formed by at least one pulley part having an inner cylindrical portion press-fitted on the outer ring of the bearing, an outer cylindrical portion configured to contact a belt, and a radial intermediate portion extending radially between the axially outer end of the inner cylindrical portion and the outer cylindrical by rotating the at least one pulley part relative to the outer ring until said at least one axial groove is no longer aligned with said at least one radially outwardly extending material deformation; which result in the at least one axial groove on the outer ring of the bearing forming an axial stop that prevents the removal of the at least one pulley part from the outer ring of the bearing. As set forth in the previous office action (dated 09/20/2021), Rasche (International Patent Publication WO2006/092187A1) in view of Zamboni (Great Britain Patent GB190509598A) propose a pulley device similar to the applicant’s claimed pulley device. Where the inner cylindrical portion of the at least one pulley part of the pulley and the outer ring of the bearing in Rasche’s pulley device can be correspondingly provided with at least one axial groove and at least one radially outwardly extending material deformation using the suggestions in Zamboni. However, Zamboni disclosure does not teach the at least one radially outwardly extending material deformation acting as an axial stop only after the at least one pulley part is mounted on the outer ring of the bearing and rotated relative to said outer ring so that the at least one radially outwardly extending material deformation is no longer aligned with the at least one axial groove. In fact, Zamboni makes no mention of the at least one pulley part in the pulley device being capable of rotating relative to the outer ring of the bearing when the inner cylindrical portion of said at least one pulley part is pushed onto the said outer ring. 
Furthermore, the prior art of record, either individually or in combination, additionally fail to disclose or render obvious a method of assembling a pulley device having the specific steps performed in the exact order as recited within independent claim 10. That is, a pulley device assembling method comprising the step of providing the outer ring of the bearing in a pulley device with at least one radially outwardly extending material deformation that is positioned at the first axial end of the outer cylindrical surface on said outer ring, and the step of providing the inner cylindrical portion of at least one pulley part in said pulley device with at least one axial groove that extends from the axially outer end of said inner cylindrical portion to the axially inner end of inner cylindrical portion; step of aligning and press-fitting the at least one pulley part axially over the outer cylindrical surface of the outer ring such that the at least one radially outwardly extending material projection traverses the at least one axial groove and emerges from the at least one axial groove; and rotating the at least one pulley part until the at least one radially outwardly extending material projection is not circumferentially aligned with the at least one axial groove. As detailed in the previous office action (dated 09/20/2021), Rasche in view of Zamboni teach a pulley device constructed by providing the outer ring of the bearing in a pulley device with at least one radially outwardly extending material deformation that aligns with and press-fits into at least one axial groove on the inner cylindrical portion of the at least one pulley part in said pulley device; wherein, the at least one radially outwardly extending material projection traverses the at least one axial groove and emerges from the at least one axial groove such that the at least one radially outwardly extending material projection forms an axial 
Accordingly, the pulley device and the method of assembling a pulley device claimed by the applicant within respective claimed 1-10, are both determined to be allowable over prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654